Exhibit 10.7

 

AMENDMENT TO  

STOCK PURCHASE AGREEMENT BETWEEN

JEANTEX GROUP, INC. AND

YVES CASTALDI CORPORATION

  




       

This Amendment to Stock Purchase Agreement (“this Amendment”), hereby entered
into on this 4th day of June, 2006 by and between Jeantex Group, Inc.
(“JEANTEX”), a Florida corporation with principal business address at 17011
Beach Blvd., Suite 1230, Huntington Beach, CA 92647 and Yves Castaldi
Corporation, a California corporation (“CASTALDI”) 910 S. Los Angeles St., Suite
601, Los Angeles, CA 90015, describes the modifications with respect to the
Stock Purchase Agreement dated December 20, 2005 between JEANTEX and CASTALDI.




WHEREAS, JEANTEX and CASTALDI entered into a Stock Purchase Agreement dated
December 20, 2005, which was closed on December 30, 2005, pursuant to which
JEANTEX agreed to issue 10,000,000 shares of restricted non-assessable common
stock of JEANTEX and pay $650,000 to CASTALDI in exchange for 10,408 shares of
common stock of CASTALDI, which shares represented 51% of all the issued and
outstanding shares of CASTALDI immediately following the issuance of said shares
to JEANTEX;




WHEREAS, as of the date of this Amendment, JEANTEX has delivered 10,000,000
shares of restricted common stock of JEANTEX and a total of $226,650.00 to
CASTALDI and CASTALDI has received 10,000,000 shares of restricted common stock
of JEANTEX and a total of $226,650.00

from JEANTEX;




WHEREAS, as of the date of this Amendment, CASTALSI has delivered to JEANTEX
10,408 shares of common stock of CASTALDI and JEANTEX has received 10,408 shares
of common stock of CASTALDI, which shares represents 51% of all the issued and
outstanding shares of CASTALDI immediately following the issuance of said shares
to JEANTEX;




WHEREAS, it deems to be in the best interest of both JEANTEX and CASTALDI to
amend the afore-mentioned Stock Purchase Agreement to read as follows:




SECTION 1.

AMENDED EXCHANGE TRANSACTION

(a)  Purchase and Sale

On or before June 9, 2006, CASTALDI shall return Six Million (6,000,000) shares
of common stock of JEANTEX to JEANTEX and retain Four Million (4,000,000) shares
of common stock of JEANTEX whereas JEANTEX shall return Six Thousand Three
Hundred Twenty Six (6,326) shares of common stock of CASTALDI and retain Four
Thousand Eight Two (4,082) shares of common stock of CASTALDI, with such shares
representing twenty percent (20%) of the total issued and outstanding capital
stock of CASTALDI after giving effect to such adjustment.  The Four Million
(4,000,000) shares of common stock of JEANTEX retained by CASTALDI will be
vested on a pro-rata basis based on CASTALDI’s projected revenues of $10,000,000
and net profits of $2,000,000 in the next twenty-four months commencing July 1,
2006. In the event said target revenues and profitability are not reached within
said twenty-four months, the amount of vested shares shall be adjusted
accordingly on a pro-rata basis.

CASTALDI shall retain all and any monies that have been delivered to CASTALDI or
paid on behalf of CASTALDI by JEANTEX or its creditors. The balance of the
promissory note that was made to CASTALDI by JEANTEX in connection with the
referenced Stock Purchase Agreement shall be null and void upon the signing of
this Amendment.

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.




Dated: June 4, 2006

                           Date: June 4, 2006

                        

Jeantex Group, Inc.                                                     

  Yves Castaldi Corp.

                   A Florida Corporation
                                                        A California Corporation




             By:/s/ Henry D. Fahman

              By:/s/ Yves Castaldi

       Henry D. Fahman
                                                                Yves Castaldi

                   Chairman & Interim CEO
                                                    President & Chief Executive
Officer

                        





AMENDMENT TO

Page 1 of 2

STOCK PURCHASE AGREEMENT

--------------------------------------------------------------------------------


